Citation Nr: 1815974	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-59 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for a right knee disability.
 
2. Entitlement to service connection for a left knee disability, including as secondary to the service-connected right knee disability.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a left sciatic nerve condition, including as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1958 to October 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

With his appeal, the Veteran requested a hearing before a Decision Review Officer (DRO).  A hearing was scheduled in June 2017, and he submitted a statement at that time that he was satisfied with an informal hearing in exchange for an agreement additional examinations would be performed.  See June 12, 2017, Statement in Support of Claim and letter dated June 13, 2017 with DRO Conference Report.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a left knee disability, a low back disability, and a left sciatic nerve condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee disability, status- post knee replacement, has resulted in  residuals consisting of painful motion and limited flexion, but there is no evidence of muscle weakness, ankylosis, instability or subluxation, or limited extension.
CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for a right knee disability, status post total knee replacement, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5055 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. 
§ 3.102 (2017).

Increased Rating for a Right Knee Disability - Analysis

Throughout the period on appeal, the Veteran has been in receipt of a 30 percent rating for a right knee disability under 38 C.F.R. § 4.71a, DC 5260, applicable to limitation of flexion.

As an initial matter, the Board notes that the Veteran had a total right knee replacement in October 2012.  As such, the Board finds that the right knee disability is more accurately rated under 38 C.F.R. § 4.71a, DC 5055, applicable to knee replacement (prosthesis).  Although he did receive a temporary total rating for one year following the surgery, the RO never changed the diagnostic code under which his knee condition is rated (although the RO did consider the correct criteria within the reasons and bases of the June 2013 rating decision that assigned the 30 percent rating following conclusion of the temporary total rating). 

DC 5055 provides criteria for rating knee disabilities that require knee replacement surgery.  Under those criteria, a 100 percent disability rating is assigned for one year following the surgery.  Thereafter, the disability is to be rated as being no less than 30 percent disabling, but may be assigned a higher disability rating on the basis of demonstrated residual weakness, pain, or loss of motion consistent with the criteria under DCs 5256, 5261, or 5262.  A 60 percent disability rating may also be assigned where the post-surgery evidence shows chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, DC 5055.

The words "severe" referencing painful motion or weakness and "intermediate" degrees of disability as used in Diagnostic Code 5055 are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  Here, for the following reasons, the Board finds the severity of the Veteran's painful motion or weakness is not "severe" such as warranted by a 60 percent rating.

The Veteran was afforded a VA examination in March 2016.  He complained of right knee pain and stiffness.  He reported not being able to stand for prolonged periods.  He also reported that he could not walk for long distances.  Flexion was zero to 108 degrees and extension was 108 to zero degrees.  The VA examiner was unable to say whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over time.  The VA examiner stated that pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.  After repetitive use testing, he did have a decrease in flexion from 108 to 100 degrees; extension remained normal at 0 degrees.  On examination, muscle strength testing was normal.  There was no ankylosis.  Joint stability tests were normal.  There was no tibia or fibular impairment.  The VA examiner opined that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion after his knee replacement.  He required constant use of a cane and regular use of crutches.  The Veteran's scars were not found to be painful or unstable and did not have a total area equal to or greater than 39 square centimeters.

It cannot be said that the 2016 VA examination showed severe painful motion or weakness sufficient for a 60 percent rating.  First, with respect to motion, while he complained of pain, his limitations were not severe in nature.  He had full extension and flexion to 100 after repetitive use testing.  Such limitations would not even warrant a compensable rating under Diagnostic Codes 5260 or 5261.  At most, he would be assigned a 10 percent rating for painful motion with some limitations, but not enough to warrant separate ratings.  It also cannot be said he had severe weakness considering muscle strength testing was normal, stability tests were normal, and he had no muscle atrophy.  The examiner gave his professional opinion that the severity of the residuals following the knee replacement were consistent with intermediate degrees of residual weakness, pain, or limitation of motion.  Considering the findings as reported in the examination, the Board agrees with that conclusion. 

The Veteran was afforded a second VA examination in July 2017.  During the VA examination, the Veteran described his pain in the right leg as "deep and dull" and worse with ambulation.  He reported having flare-ups that limited his walking activities.  Flexion was 90 degrees and extension was to 0 degrees.  No objective evidence of pain was noted on examination.  The Veteran was able to complete repetitive use testing, and there were no additional limitations noted thereafter.  Muscle strength was normal and there was no muscle atrophy or ankylosis.   The VA examiner stated that the only residuals of the right knee replacement were a scar and limitation of flexion.  

It cannot be said that the 2017 VA examination showed severe painful motion or weakness sufficient for a 60 percent rating.  First, with respect to motion, while he complained of pain, his limitations were not severe in degree.  He had full extension and flexion to 90.  He had no additional limitations after repetitive use testing.  Such limitations would not even warrant a compensable rating under Diagnostic Codes 5260 or 5261.  At most, he would be assigned a 10 percent rating for painful motion with some limitations, but not enough to warrant separate ratings.  It also cannot be said he had severe weakness considering muscle strength testing was normal, stability tests were normal, and he had no muscle atrophy.  The examiner gave his professional opinion that the only residuals of the right knee replacement were a scar and limitation of flexion.  Considering the findings as reported in the examination, the Board clearly cannot find he has severe limitations.

On review of the evidence, both lay and medical, the Board finds that a rating of 60 percent is simply not warranted for the Veteran's right knee disability for any time  period on appeal.  He has had two VA examinations, which have shown, no limitations with extension, flexion to 90 degrees, at worst, normal muscle strength, no muscle atrophy, and no instability.  While he clearly uses assistive devices, such use is consistent with the current 30 percent rating that contemplates such functional limitations after a knee replacement.  

The evidence does include a December 2015 VA physical medicine rehabilitation note indicating that the Veteran stated that he was unable to kneel or squat due to his right knee disability, and noting muscle atrophy, as well as ambulation and balance deficits.  This evidence is not persuasive evidence that these deficits are due solely to his knee disorder, however.  The report generally mentions "muscle atrophy, ambulation and balance deficits" without identifying the cause of such limitations or symptoms.  The records from these rehabilitation sessions show that in addition to the right knee, the relevant diagnoses included status post right ankle tibiotalar fusion done in June 2014 and severe right tibial and peroneal neuropathy.  In fact, one record explicitly states the "right calf muscles atrophy. . . [was] the result of right ankle arthrodesis" from June 2014.  In fact, during several of these physical therapy sessions throughout 2015, the Veteran denied having any knee pain, and the sessions focused on his right ankle complaints and limitations.  The right ankle and the neurological issues are not service-connected.  Therefore, the Board assigns more evidentiary weight to the two VA examinations which were specifically evaluating the right knee condition and expressly found no muscle weakness or atrophy in those examinations.  

For these reasons, the Board finds that a higher rating for a right knee disability is not warranted under DC 5055.

The Board also considered whether the Veteran's right knee disability could be better rated under another diagnostic code, in accordance with the notation in Diagnostic Code 5055 that intermediate symptoms should be rated by angology under other codes.  However, he does not have limitations of flexion or extension that would even warrant a compensable rating under Diagnostic Codes 5260 or 5261; he does not have instability or subluxation that warrants a rating under Diagnostic Code 5257; and he does not have ankylosis.  The residual symptoms he has following the knee replacement are best rated under the current code.   


ORDER

A disability rating higher than 30 percent for a right knee disability is denied. 


REMAND

Further development is necessary prior to analyzing the merits of the remaining claims.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was afforded a VA examination in July 2017 to determine the etiology of his diagnosed low back and left knee disabilities.  The VA examiner opined that the diagnosed lumbar spine and left knee arthritis were both less likely than not related to or caused by service, as the presentation of the arthritis was consistent with the Veteran's age.  However, the VA examiner did not provide an opinion as to whether the Veteran's low back and left knee disabilities were aggravated by his service-connected right knee disability.  

The Board notes that because the evidence of record attributes the Veteran's left sciatic nerve condition to his low back disability, resolution of this claim is deferred at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the July 2017 examiner (Dr. J. R-S) or another examiner if he is no longer available.  The VA examiner is asked to offer the following opinions:

(a) Is it as least as likely as not that the Veteran's current thoracolumbar spine disability is aggravated by his service-connected disabilities, including the right knee disability?

(b) Is it as least as likely as not that the Veteran's current left knee disability is aggravated by his service-connected disabilities, including the right knee disability?

A thorough explanation must be provided for the opinions rendered.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


